DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 9-17 are pending and have been examined in this Office Action.  Claims 1-8 have been canceled.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9, 12, 13, 15, and 17 are objected to because of the following informalities:  
Claim 9, line 12 should be changed to “to maintain the cruise speed and the cruise distance” for clarity.  
Claim 9, line 13 should be changed to “wherein in the second operating mode” for clarity.  
Claims 9 ends in a semi-colon, which should be a period.  
Claim 12, line 2 should be changed to “the travel trajectory” for consistency.  
Claim 13, line 3 and claim 15, line 2 should be changed to “the acceleration/deceleration
Claim 17 recites that the software is designed to cause a result, which is unclear as to whether or not the software actually performs the intended result.  Software can be designed to perform and action, but fail to.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 9 is directed to estimating a travel trajectory of a vehicle, determining the vehicle is departing a specific trajectory, and modifying one or more control parameters. Under broadest reasonable interpretation, the claim is directed to estimating and making a decision about a vehicle’s trajectory and determining a response thereupon, which can be performed in the human mind.  This judicial exception is not integrated into a practical application because the additional elements of the operating modes are merely intended options of the system, not directly claimed, and, thus, extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are extra-solution activity and there is no structure claimed.
Claim(s) 10-15 is(are) rejected because it(they) depend(s) on claim 9 and fail(s) to cure the deficiency(ies) above.  Claims 10-15 merely add details regarding the 
Claim(s) 16 and 17 is(are) rejected because it(they) depend(s) on claim 9 and fail(s) to cure the deficiency(ies) above.  Claims 16 and 17 merely implement the abstract idea to an intended field or generic computer component and, thus, do not add significantly more beyond the abstract idea itself.  
Claim Rejections - 35 USC § 101
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software, per se.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "one or more control parameters" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 9 recites the limitation "the acceleration/deceleration profile" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation "the road" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation "the control parameters" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.  
Claim(s) 10-17 is(are) rejected because it(they) depend(s) on claim 9 and fail(s) to cure the deficiency(ies) above.  
Claims 10 and 11 recite the limitation "the control parameters" in lines 3 and 4, respectively.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation "the type of road" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites “the type of road”, which is indefinite.  The word “type” is generic and could refer to any of an infinite number of descriptors for a road resulting in the claim scope being indefinite.  
Claim 10 recites the limitation "the behaviour" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 12, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Claim 13 recites “modify the cruise distance…to maintain the cruise distance”, which renders the scope of the claim indefinite.  It is unclear whether the cruise distance is modified or maintained.  
Claim(s) 14 and 15 is(are) rejected because it(they) depend(s) on claim 13 and fail(s) to cure the deficiency(ies) above.  
The term "quickly" in claim 15 is a relative term which renders the claim indefinite.  The term "quickly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 fails to include all of the limitations of claim 9 because claim 17 is merely directed to software that when executed cause an ECU to implement the ACC system.  Therefore, for example, the software could cause the ECU to start up or the software could be an initialization program without actually performing .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-11 and 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0341647 to Rajvanshi et al.
As per claim 9, Rajvanshi discloses an automotive adaptive cruise control (ACC) system for a host motor vehicle (B) configured to operate in at least two different operating modes configured to operate based on one or more control parameters (Rajvanshi; At least paragraph(s) 2, 16, and 30), and comprising:
a first operating mode, in which a current speed of the host motor vehicle (B) is controlled to maintain a cruise speed, and a second operating mode, in which the current speed of the host motor vehicle (B) is controlled to maintain a cruise distance from a leading motor vehicle (A) (Rajvanshi; At least paragraph(s) 2, 16, and 59);
the operating modes are configured to operate based on one or more control parameters including one or more of the cruise speed, the cruise distance and the 
wherein the second operating mode, the automotive adaptive cruise control (ACC) system is further configured to:
estimate a travel trajectory of the leading motor vehicle (A) relative to a travel trajectory of the host motor vehicle (B), determine whether the leading motor vehicle (A) is departing from the travel trajectory of the host motor vehicle (B) based on the estimated travel trajectory of the leading motor vehicle (A) relative to the travel trajectory of the host motor vehicle (B) and on a curvature of the road travelled by the leading and host motor vehicles (A, B) (Rajvanshi; At least paragraph(s) 32, 36, 40, and 52), and
when it is determined that the leading motor vehicle (A) is departing from the travel trajectory of the host motor vehicle (B), modify one or more of the control parameters based on which the automotive adaptive cruise control (ACC) operates in the second operating mode (Rajvanshi; At least paragraph(s) 16, 52, 57, and 59);
As per claim 10, Rajvanshi discloses further configured to: modify one or more of the control parameters based on which the automotive adaptive cruise control (ACC) system operates in the second operating mode also based on the type of road on which the leading and host motor vehicles (A, B) are travelling, so as to differentiate the behaviour of the automotive adaptive cruise control (ACC) system in the second operating mode differentiating among urban, suburban, and highway scenarios (Rajvanshi; At least paragraph(s) 18, 52, and 58-60).
As per claim 11, Rajvanshi discloses further configured to: estimate road adherence of the host motor vehicle (B) (Rajvanshi; At least paragraph(s) 41-44), and

As per claim 13, Rajvanshi discloses further configured to modify either or both the cruise distance and the acceleration profile of the host motor vehicle (B) to maintain the cruise distance when it is determined that the leading motor vehicle (A) is departing from the travel trajectory of the host motor vehicle (B) (Rajvanshi; At least paragraph(s) 16, 52, and 59).
As per claim 14, Rajvanshi discloses further configured to reduce the cruise distance when it is determined that the leading motor vehicle (A) is departing from the travel trajectory of the host motor vehicle (B) (Rajvanshi; At least paragraph(s) 16, 52, and 59; positive acceleration is provided, which would result in a reduced cruise distance).
As per claim 15, Rajvanshi discloses further configured to modify the acceleration profile of the host motor vehicle (B) to result in the cruise speed of the host motor vehicle (B) being quickly restored after the leading motor vehicle (A) has departed from the travel trajectory of the host motor vehicle (B) (Rajvanshi; At least paragraph(s) 16, 52, and 59; the “to result in” is interpreted as intended use and given little patentable weight; however, Rajvanshi discloses this limitation to one in the art in paragraph(s) 59 where positive acceleration is provided, which would result in a quicker increase in speed).
As per claim 16, Rajvanshi discloses a motor vehicle (B) comprising the automotive adaptive cruise control (ACC) system of Claim 9 (Rajvanshi; At least paragraph(s) 17).
As per claim 17, Rajvanshi discloses a software loadable into an automotive electronic control unit (ECU) and designed to cause, when executed, the automotive electronic control unit to implement the automotive adaptive cruise control (ACC) system of Claim 9 (Rajvanshi; At least paragraph(s) 18 and 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajvanshi.
As per claim 12, Rajvanshi discloses further configured to estimate the trajectory of the leading motor vehicle (A) relative to that of the host motor vehicle (B) based on the following variables:
a geometry of the road travelled by the host and leading vehicles (A, B), which is defined by a road curvature, and optionally, if available, also by other road-related information such as a road slope, a number of road lanes, and road junctions and intersections (Rajvanshi; At least paragraph(s) 52);

However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have to have used the lane centre instead of the lane edges as a simple substitution of one known element for another to obtain predictable results. Using the lane center as opposed to the lane edges would be a simple mathematical calculation within the skill of one in the art and could be used as a matter of design choice.  For example, the lane center may be chosen because the sensor is located in the center of the vehicle, as discussed in paragraph(s) 25).  
lateral speed of the leading motor vehicle (A) (Rajvanshi; At least paragraph(s) 32 and 40), and
activation of a direction indicator of the leading motor vehicle (A) (Rajvanshi; At least paragraph(s) 49).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669